Citation Nr: 0930584	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  08-03 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1959 to February 
1963.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in   Winston-
Salem, North Carolina, which denied the Veteran's claim for 
service connection for bilateral hearing loss.  In September 
2006, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in April 2007, and the 
Veteran filed a statement accepted as a substantive appeal 
(in lieu of a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in February 2008.

The February 2008 statement was not submitted within 60 days 
of issuance of the SOC, or one year of the August 2006 rating 
decision, as required by 38 C.F.R. § 20.302(b).  The RO has, 
however, certified the issue listed on the front page of this 
decision as being on appeal.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the filing 
of a substantive appeal is not a jurisdictional requirement, 
that the filing of a timely substantive appeal may be waived, 
and that, where the RO takes actions to indicate that such 
filing has been waived (for instance by certifying the 
appeal), the Board has jurisdiction to decide the appeal.  
Percy v. Shinseki, 23 Vet. App. 37, 45-46 (2009); Gonzalez-
Morales v. Principi, 16 Vet. App. 556, 557-58 (2003).  In 
this case, there is no evidence that the RO closed the appeal 
and further, the RO certified the appeal to the Board.  
Accordingly, the filing of a timely substantive appeal is 
waived.

In February 2007, the Veteran testified before a Decision 
Review Officer (DRO) at the RO.  A transcript of that hearing 
is of record.  In January 2009, the Board remanded the claim 
on appeal to schedule the Veteran for a requested Board 
hearing.  In April 2009, the Veteran testified before the 
undersigned via videoconference.  A transcript of that 
hearing is also of record. 

Finally, the Board notes that in May 2009, the Veteran 
submitted a letter from his private physician.  This evidence 
was not accompanied by a waiver of review by the agency of 
original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2008).  
In any event, as the claim for service connection for 
bilateral hearing loss is being granted, the Board finds that 
the Veteran is not prejudiced by consideration of the claim 
without a waiver of initial AOJ consideration.  See 38 C.F.R. 
§ 20.1102 (2008).


FINDING OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The Veteran currently has hearing loss in each ear to an 
extent recognized as a disability for VA purposes.  

3.  The weight of the medical opinion evidence regarding 
whether the Veteran's current bilateral hearing loss is 
related to service is in relative equipoise.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for bilateral hearing loss 
are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the favorable disposition of the claim for service 
connection for bilateral hearing loss, the Board finds that 
all notification and development actions needed to fairly 
adjudicate this claim have been accomplished.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1131 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).   Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that his current bilateral hearing loss 
is related to in-service noise exposure.  Specifically, he 
has reported that he experienced significant noise exposure 
while working in the engine room of his ship as a diesel 
mechanic in service.  

Initially, the Board notes that the Veteran's service 
treatment records reflect no complaints, findings, or 
diagnosis of hearing loss.  The Veteran's February 1963 
separation examination report indicates a result of 15/15 for 
both ears using the whispered voice test.

However, the absence of in-service evidence of hearing loss 
is not fatal to a claim for service connection.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence 
of a current hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

A March 1997 record of private treatment reflects that the 
Veteran presented with complaints regarding ringing in the 
ears.  He added that he had noticed increasing hearing loss 
over the years.  The Veteran described a long history of 
noise exposure.  Specifically, he stated that he worked in a 
diesel room on a destroyer for years, where you could not 
even talk.  He also reported that he ran chainsaws, mowed 
lawns, and ran a tractor trailer as a full time job.  The 
private physician, Dr. Vaught, indicated that the Veteran had 
damaged his ears significantly off and on through the years.  
Audiogram revealed severe high frequency neurosensory loss, 
but, Dr. Vaught commented that the lower frequencies were not 
too bad.  The physician advised the Veteran that he would 
need a hearing aid at some point in the future, and commented 
that the Veteran's ringing in the ears was secondary to nerve 
damage, which was secondary to noise exposure.  

Records of VA treatment from August 2002 to July 2006 reflect 
that, in June 2003, the Veteran presented to establish 
primary care.  In describing his social and military history, 
he reported that he had served 4 years in the Navy, and 
driven a tractor trailer for 44 years.  Review of symptoms 
revealed the Veteran's hearing to be mildly impaired, with 
some difficulty distinguishing words.  The physician noted 
that the Veteran did have a hearing test, and that he had 
some "nerve damage" which was likely related to exposure to 
diesel engine noise on ship and truck engine noise for many 
years. 

The Veteran was afforded a VA audiological examination in 
July 2006.  In describing his history of noise exposure, he 
reported that he was a diesel mechanic around loud engines in 
service, and was a civilian truck driver (where he reported 
routine hearing screenings) and 44 years in textiles.  On 
audiological testing, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
40
55
75
LEFT
25
20
40
60
75

The Veteran's speech recognition scores using the Maryland 
CNC Word List were 96 percent in the right ear and 92 percent 
in the left ear.  The diagnosis was bilateral sensorineural 
hearing loss, right greater than left, with excellent word 
recognition scores.  

The examiner was asked to provide an opinion regarding 
whether the Veteran's current hearing loss was attributable 
to noise exposure in service.  The examiner indicated that 
she had not reviewed the Veteran's records, and, stated that 
she could not resolve the issue without resort to mere 
speculation.  In giving a rationale for this opinion, the 
examiner stated that, while noise exposure in service was 
conceded, the Veteran had quite significant post-military 
noise exposure.  She added that the configuration of the 
current hearing loss was not particularly consistent with 
noise-induced hearing loss; however, she added that the 
configuration might be obscured by presbycusic overlay given 
the Veteran's age.  

During the February 2007 RO hearing, the Veteran testified 
that his problems with hearing began in late 1959 or early 
1960, when he could not understand certain sounds over the 
telephone.  He also reported that he had daily hearing loss 
continuously since late 1959 or early 1960.  He stated that 
he worked as a diesel mechanic during service, which involved 
working in a contained space where the noise was very loud, 
for 31/2 years.  He added that his ship was at sea for 3 months 
at a time, and the engines ran during those months.  He 
testified that he was in the engine room a minimum of 8 hours 
a day, up to 12 hours a day, 7 days a week.  He added that he 
was not given any hearing protection.  The Veteran added that 
he also worked for a company which had tested his hearing 
each year, with the first test in the early 1970s, but that 
he was unable to obtain those records, as the company had 
gone bankrupt, and there was no way to obtain the records.  

The Veteran was again evaluated by Dr. Vaught, in May 2007.  
The report of audiological testing noted a history of noise 
exposure in the Veteran's four years of military service and 
in his civilian work.  Dr. Vaught noted that the Veteran was 
in the military for 31/2 years and worked as a diesel mechanic, 
working in an engine room most of the time.  He added that 
the Veteran did not wear any ear protectors, and had ringing 
and hearing loss since then.  Dr. Vaught noted that physical 
examination was essentially normal, and audiogram revealed a 
moderately severe neurosensory hearing loss in both ears.  He 
opined that most of the Veteran's hearing loss was related to 
his military service.    

The Veteran was afforded another VA audiological examination 
in November 2007.  In describing his history of noise 
exposure, the Veteran again reported that he was a diesel 
mechanic in service, and was a civilian truck driver in 
textiles for 44 years.  On audiological testing, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
40
55
70
LEFT
15
20
45
65
70

The Veteran's speech recognition scores using the Maryland 
CNC Word List were 94 percent in the right ear and 92 percent 
in the left ear.  The diagnosis was bilateral sensorineural 
hearing loss.  The examiner was asked to provide an opinion 
regarding whether the Veteran's hearing loss is due to or a 
result of noise exposure on active duty.  The examiner, who 
had also performed the July 2006 VA examination, indicated 
that she had reviewed the Veteran's service treatment 
records, private medical records and VA records.  She opined 
that the Veteran's hearing loss was less likely than not 
caused by or a result of noise exposure on active duty.  In 
providing a rationale for her opinion, the examiner stated 
that hearing testing at induction and discharge both showed 
normal hearing, and medical records from that period, 
including the Veteran's self-report, did not reveal hearing-
related complaints.  She added that the first evidence she 
could identify attributing current hearing loss to service 
was the Veteran's initial claim for this condition in 1997.  
[Parenthetically, the Board notes that the initial claim for 
service connection was filed in November 2005.] 

The examiner went on to note that, while Dr. Vaught opined 
that the Veteran's hearing loss is related to military 
service, he did not have the benefit of the claims file to 
review prior to rendering his opinion.  She added that the 
Veteran's history of post-service noise exposure was 
significant for noise exposure for 44 years.  Therefore, she 
opined that it was more likely that current hearing loss is 
related to noise exposure more proximal to the demonstrable 
onset of hearing loss.  

During the April 2009 Board hearing, the Veteran reiterated 
that he worked in engine rooms as a diesel mechanic in 
service, during which time he was not given any hearing 
protection.  He testified that he began to have problems 
understanding conversations on the telephone even before he 
got out of service.  In regard to post-service noise 
exposure, the Veteran testified that he only had noise 
exposure that a normal homeowner would experience, such as 
using a chainsaw to cut a limb off a tree about once a year.  
He stated that he worked in an office for the first 5 or 6 
years after service, and then drove a tractor trailer for the 
same company.  He added that the company had to meet certain 
requirements for noise levels, and they were checked yearly.  
He added that his hearing was also checked by the company 
every two years.  He stated that, from the very beginning, he 
was told that he had trouble hearing certain things, but, 
that it did not interfere with his employment.  The Veteran 
again reported that records from this company were not 
available as the company went bankrupt in 2002, and he would 
not have any idea where to begin to look for the records.  

In May 2009, the Veteran submitted an April 2009 letter from 
Dr. Vaught.  Dr. Vaught indicated that he had examined the 
Veteran in May 2007.  He noted that the Veteran served for 31/2 
years in the military, where he worked on a ship as a diesel 
mechanic in the engine room, and did not wear any ear 
protectors.  He commented that the Veteran had hearing loss 
since then.  Dr. Vaught reiterated that the Veteran's 
audiogram revealed a moderately severe sensorineural hearing 
loss in both ears.  He indicated that, after reviewing the 
Veteran's DD 214 and personal records, it was his opinion 
that it was at least as likely as not that the Veteran's 
hearing loss was caused by military service.  In a 
handwritten note on the letter, the Veteran indicated that 
Dr. Vaught had copies of his military records in his files at 
his office.  

The July 2006 and November 2007 audiometric testing results 
clearly establish hearing loss disability in each ear as 
defined in 38 C.F.R. § 3.385.  The question remains, however, 
as to whether there exists a medical nexus between such 
hearing loss disability and service.

While the Veteran's service treatment records do not document 
the occurrence of, or treatment for, any specific incidence 
of acoustic trauma, the Board notes that the Veteran's Form 
DD 214 reflects that his military occupational specialty was 
a diesel engine inspector.  The Veteran is competent to 
assert the occurrence of in-service injury, to include in-
service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1991).  Moreover, given the circumstances of the 
Veteran's service, the Board finds that he was likely exposed 
to some, and possibly significant, noise exposure in service 
in his work around diesel engines.  Thus, although there is 
no objective evidence to support a specific incident of 
acoustic trauma in service, the Board accepts the Veteran's 
assertions of in-service noise exposure as credible and 
consistent with the circumstances of his service.  See 38 
U.S.C.A. § 1154.  

The record contains conflicting medical opinions regarding 
the relationship between the Veteran's current bilateral 
hearing loss and service.  In such cases, it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  The probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion the physician reaches; 
as is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  However, the Board may not 
reject medical opinions based on its own medical judgment.  
Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In assessing medical 
opinions, the failure of the physician to provide a basis for 
his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000).  A medical opinion may not be discounted 
solely because the examiner did not review the claims file.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board notes that the RO found the opinion of the VA 
examiner, that the Veteran's hearing loss was less likely 
than not related to service, more probative than the May 2007 
opinion of Dr. Vaught, because the examiner's opinion was 
rendered after review of the claims file, and she included a 
rationale for her opinion.  While Dr. Vaught did not 
acknowledge review of the entire claims file, he clearly 
considered the Veteran's history, including both in-service 
and post-service noise exposure, as the May 2007 report of 
audiological testing reflects both sources of noise exposure 
and, Dr. Vaught's March 1997 treatment record acknowledged 
the Veteran's multiple sources of noise exposure, including 
his work as a diesel mechanic and his full-time job as a 
tractor trailer driver.  Significantly, in his April 2009 
letter, Dr. Vaught also specifically indicated that he had 
reviewed the Veteran's Form DD 214 and the Veteran's personal 
records (likely, the military records the Veteran indicated 
were located in Dr. Vaught's files).  In any event, as noted 
above, a medical opinion may not be discounted solely because 
the examiner did not review the claims file.  See Nieves-
Rodriguez, 22 Vet. App. at 304.  In this case, it is evident 
from Dr. Vaught's records and correspondence that he had 
knowledge of the critical information contained in the claims 
file in rendering his April 2009 opinion.  Particularly, he 
was aware of both the Veteran's in-service and post-service 
noise exposure.  Thus, his opinion cannot be discounted due 
to the lack of access to the entire claims file.

The Board points out that the opinion of Dr. Vaught, that the 
Veteran's current hearing loss is at least as likely as not 
related to service, is supported by the opinion of the VA 
physician who treated the Veteran in June 2003.  
Specifically, the physician opined that the Veteran's hearing 
impairment was likely related to exposure to diesel engine 
noise on ship and truck engine noise for many years.  
Importantly, for service connection, in-service noise 
exposure need not be the only source of acoustic trauma; it 
must only be a contributing source.  To the extent that the 
opinion of the VA physician is based on the history reported 
by the Veteran, such reliance only warrants the discounting 
of a medical opinion when the opinion is contradicted by 
other evidence in the record or when the Board rejects the 
assertions of the Veteran, which is not the case here.  See 
Coburn v. Nicholson, 
19 Vet. App. 427, 432-33 (2006); Kowalski v. Nicholson, 19 
Vet. App. 171, 179 (2005). 

Upon review, both the VA examiner and Dr. Vaught are 
competent medical professionals who had access to the 
pertinent facts at issue in this case.  Likewise, both 
professionals offered opinions on the basis of those facts, 
as well as an examination of the Veteran and his hearing 
acuity.  While Dr. Vaught did not provide a rationale for his 
opinion, the Board notes that, to the extent the rationale 
for the VA examiner's opinion is that the Veteran's service 
treatment records reflect normal hearing on discharge, and 
the Veteran did not make hearing-related complaints during 
service, as noted above, the absence of in-service evidence 
of hearing loss is not fatal to a claim for service 
connection.  See Ledford, 3 Vet. App. at 89.  

To the extent that the VA examiner's opinion is based on the 
fact that the first evidence that she could identify 
attributing the current hearing loss to service was the 
initial claim for this condition, the Board points out that 
the Veteran has described a continuity of symptomatology of 
hearing loss since service.  In this regard, during the 
February 2007 hearing, the Veteran testified that he had 
continuously experienced hearing loss since late 1959 or 
early 1960.  The Veteran is competent to report his symptoms 
of hearing loss.  See, e.g., Grottveit, 5 Vet. App. at 91-93.  
He is also competent to report a continuity of 
symptomatology.  Charles v. Principi, 16 Vet. App. 370 
(2002).

Applying the relevant law and regulations to the facts in 
this case, the Board regards the opinions of Dr. Vaught and 
the VA examiner sufficient to place the evidence in relative 
equipoise on the nexus issue.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Given the facts noted above, and with resolution of all 
reasonable doubt in the Veteran's favor, the Board concludes 
that the criteria for service connection for bilateral 
hearing loss are met.  


ORDER

Service connection for bilateral hearing loss is granted.  


____________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


